



ANAPTYSBIO, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of January 26,
2018 (the “Effective Date”) by and among ANAPTYSBIO, INC. (the “Company”) and
Hamza Suria (“Executive”). The Company and Executive are hereinafter
collectively referred to as the “Parties”, and individually referred to as a
“Party”. This Employment Agreement amends and restates any prior employment
agreement.
RECITAL
The Company desires to continue to employ Executive and Executive is willing to
continue to accept such employment by Company, on the terms and subject to the
conditions set forth in this Agreement.
AGREEMENT
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
1.EMPLOYMENT.
1.1    Title. Effective as of the Effective Date, Executive’s position shall be
Chief Executive Officer and President of the Company, subject to the terms and
conditions set forth in this Agreement. Executive shall also serve as a member
of the Company’s Board of Directors (the “Board”) for so long as he continues to
serve as Chief Executive Officer. At such time as Executive’s service as Chief
Executive Officer terminates, he agrees to immediately resign as a member of the
Board.
1.2    Term. The term of this Agreement shall begin on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (the “Term”).
1.3    Duties. Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
that are normally associated with the position of Chief Executive Officer and
President. Executive shall report to the Board.
1.4    Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Board, or any designated committee
thereof. In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.
1.5    Location. Unless the Parties otherwise agree in writing, during the Term
Executive shall perform the services Executive is required to perform pursuant
to this Agreement at the Company’s offices in San Diego, California, provided,
however, that the Company may from time to time require Executive to travel
temporarily to other locations in connection with the Company’s business.


    

--------------------------------------------------------------------------------





2.    LOYALTY; NONCOMPETITION; NONSOLICITATION.
2.1    Loyalty. During Executive’s employment with the Company, Executive shall
devote Executive’s full business energies, interest, abilities and productive
time to the proper and efficient performance of Executive’s duties under this
Agreement.
2.2    Agreement not to participate in Company’s Competitors. During Executive’s
employment with the Company, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business,
or prospects, financial or otherwise, or in any company, person, or entity that
is, directly or indirectly, in competition with the business of the Company or
any of its Affiliates (as defined below). Ownership by Executive, in
professionally managed funds over which Executive does not have control or
discretion in investment decisions, or as a passive investment, of less than two
percent (2%) of the outstanding shares of capital stock of any corporation with
one or more classes of its capital stock listed on a national securities
exchange or publicly traded on a national securities exchange or in the
over-the-counter market shall not constitute a breach of this Section. For
purposes of this Agreement, “Affiliate,” means, with respect to any specific
entity, any other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified entity.
2.3    Covenant not to Compete. During Executive’s employment with the Company,
(the “Non-Compete Period”), Executive shall not engage in competition with the
Company and/or any of its Affiliates in any manner or capacity, as adviser,
principal, agent, affiliate, promoter, partner, officer, director, employee,
owner, co-owner, consultant, in any phase of the business of developing,
manufacturing and marketing of products or services that directly compete with
the products or services of the Company, except with the prior written consent
of the Board. Executive shall be entitled to request written consent of the
Board with respect to potential advisory and/or director opportunities presented
to Executive by a third party, which Executive believes in good faith will not
interfere or compete with the on-going business of the Company, during the
Non-Compete Period.
3.    COMPENSATION OF EXECUTIVE.
3.1    Base Salary. The Company shall pay Executive a base salary at the
annualized rate of $547,000 (the “Base Salary”), less payroll deductions and all
required withholdings, payable in regular periodic installments in accordance
with the Company’s normal payroll practices. The Base Salary shall be prorated
for any partial year of employment on the basis of a 365-day fiscal year.
3.2    Discretionary Bonus. At the sole discretion of the Board, promptly
following each calendar year of employment Executive shall be eligible to
receive a discretionary cash bonus of up to 55% of Executive’s then-current base
salary (the “Bonus”), based on Executive’s achievement relative to certain
performance goals (“Performance Goals”) to be established by the Board in a
manner reasonably consistent with the Company’s priorities. The determination of
whether Executive has met the Performance Goals for any given year, and if so,
the amount of any Bonus that will be paid for such year (if any), shall be
determined by the Board in its sole and absolute discretion. In order to be
eligible to earn or receive any Bonus, Executive must remain employed by the
Company through and including the date of payment of such Bonus.


2
        

--------------------------------------------------------------------------------





3.3    Stock Option. Executive has been granted options to purchase shares of
the Company’s Common Stock and will continue to be eligible for additional
equity awards pursuant to the terms of the Company’s 2017 Equity Incentive Plan,
as amended from time to time (the “Plan”).
3.4    Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies;
provided that Executive supplies the appropriate substantiation for such
expenses no later than the end of the calendar month following the month in
which such expenses were incurred by Executive. Executive shall keep the
Chairman of the Board (or equivalent) appraised of business expenses reimbursed
by the Company to the Executive.
3.5    Changes to Compensation. Executive’s compensation will be reviewed
annually and may be changed from time to time in the Company’s sole discretion.
3.6    Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.
3.7    Benefits. Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any benefit plan or arrangement that may be in effect from time to time
and made available to the Company’s senior management employees.
3.8    Holidays and Vacation. Executive shall be eligible for paid holiday and
vacation time in accordance with Company policy as in effect from time to time.
4.    TERMINATION.
4.1    Termination by the Company. Executive’s employment with the Company is at
will and may be terminated by the Company at any time and for any reason, or for
no reason, including, but not limited to, under the following conditions:
4.1.1    Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as defined below) by
delivery of written notice to Executive. Any notice of termination given
pursuant to this section shall effect termination as of the date of the notice,
or as of such other date specified in the notice.
4.1.2    Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason. Such termination shall be effective on the date
Executive is so informed, or as otherwise specified by the Company.
4.2    Termination by Executive. Executive may terminate his employment with the
Company at any time and for any reason, or for no reason, upon thirty (30) days
written notice to the Company.
4.3    Termination for Death or Disability. Executive’s employment with the
Company shall automatically terminate effective upon the date of Executive’s
death or Disability (as defined in the Plan).


3
        

--------------------------------------------------------------------------------





4.4    Termination by Mutual Agreement of the Parties. Executive’s employment
with the Company may be terminated at any time upon a mutual agreement in
writing of the Parties. Any such termination of employment shall have the
consequences specified in such agreement.
4.5    Compensation upon Termination.
4.5.1    Death or Disability. If Executive’s employment is terminated by Death
or Disability, the Company shall pay to Executive, or to Executive’s heirs,
Executive’s accrued and unpaid base salary and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings. The Company
shall thereafter have no further obligations to Executive and/or Executive’s
heirs under this Agreement, except as otherwise provided by law.
4.5.2    Termination for Cause. If the Company terminates Executive’s employment
for Cause, and then the Company shall pay Executive’s accrued and unpaid base
salary and accrued and unused vacation benefits earned through the date of
termination, at the rate in effect at the time of termination, less standard
deductions and withholdings. The Company shall thereafter have no further
obligations to Executive under this Agreement, except as otherwise provided by
law.
4.5.3    Termination by Company without Cause or by Executive for Good Reason
Not In Connection with a Change in Control. If the Company terminates
Executive’s employment without Cause or if Executive resigns his employment for
“Good Reason” (as defined below), in either case at any time other than upon the
occurrence of, or within the 13 months immediately following, the effective date
of a “Change in Control” (as defined below), the Company shall pay Executive’s
accrued and unpaid base salary and accrued and unused vacation benefits earned
through the date of termination, at the rate in effect at the time of
termination, less standard deductions and withholdings. In addition, if
Executive furnishes to the Company an executed waiver and release of claims in
the form attached hereto as Exhibit A (or in such other form as may be specified
by the Company) (the “Release”) within the time period specified therein, but in
no event later than 45 days following Executive’s termination, and if Executive
allows such Release to become effective in accordance with its terms, then (i)
Executive shall be entitled to severance in the form of continuation of his base
salary, at the base salary rate equal to the greater of the rate in effect at
the time of termination or the rate immediately prior to the event giving rise
to Good Reason (the “Severance Payments”), for a period of 12 months following
the termination date (the “Severance Period” ), and (ii) the Company will pay
directly to the insurance provider the premium for COBRA continuation coverage
for Executive and Executive’s family during the Severance Period or until he
obtains new employment, whichever comes first (the “COBRA Coverage”); provided
that, if the Company determines that it cannot provide the COBRA Coverage
without potentially violating applicable law or incurring additional expense
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company will provide Executive, in lieu thereof,
taxable, continued installment payments equal to the COBRA premium, payable on
the last day of a given month, for 12 months (measured from the termination
date), which payments will be made regardless of whether Executive elects COBRA
continuation coverage (the “COBRA Bonus”). Notwithstanding the foregoing, the
number of months of COBRA Bonus to be paid, in any case, shall be reduced by the
number of months of COBRA Coverage previously paid by the Company. The Severance
Payments will be subject to standard payroll deductions and withholdings and
will be made on the Company’s regular payroll cycle, provided, however, that any
Severance Payments otherwise scheduled to be made prior to the effective date of
the Release shall accrue and be paid in the first payroll period that follows
such effective date, provided, further, that if the 45 day period to execute the
Release spans two calendar years, no Severance Payments will be made until the


4
        

--------------------------------------------------------------------------------





later calendar year. The Company shall thereafter have no further obligations to
Executive under this Agreement, except as otherwise provided by law.
4.5.4    Termination by Company without Cause or by Executive for Good Reason In
Connection with a Change in Control. If the Company terminates Executive’s
employment without Cause or if Executive resigns his employment for Good Reason,
in either case upon the occurrence of, or within the 13 months immediately
following, the effective date of a Change in Control, the Company shall pay
Executive’s accrued and unpaid base salary and accrued and unused vacation
benefits earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings. In addition, if
Executive furnishes to the Company an executed Release within the time period
specified therein, but in no event later than 45 days following Executive’s
termination, and if Executive allows such Release to become effective in
accordance with its terms, then Executive shall be entitled to: (1) the
Severance Payments and COBRA payments described in Section 4.5.3 above;
provided, however, that the Severance Payments and COBRA payments shall be
increased from 12 months to 18 months; and (2) accelerated vesting of all of
Executive’s unvested Company equity awards, such that Executive shall become
vested in 100% of the shares subject to all such equity awards on the effective
date of the Release; provided, however, that the vesting of any
performance-based awards shall be as if all applicable performance criteria were
achieved at target levels. The Company shall thereafter have no further
obligations to Executive under this Agreement, except as otherwise provided by
law.
4.6    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
4.6.1    Cause. “Cause” shall mean the occurrence of any one or more of the
following: (i) Executive’s commission of any crime involving fraud, dishonesty
or moral turpitude; (ii) Executive’s attempted commission of or participation in
a fraud or act of dishonesty against the Company that results in (or might have
reasonably resulted in) material harm to the business of the Company; (iii)
Executive’s intentional, material violation of any contract or agreement between
Executive and the Company or any statutory duty Executive owes to the Company;
or (iv) Executive’s conduct that constitutes gross insubordination, incompetence
or habitual neglect of duties and that results in (or might have reasonably
resulted in) material harm to the business of the Company; provided, however,
that the action or conduct described in clauses (iii) and (iv) above will
constitute “Cause” only if such action or conduct continues after the Company
has provided Executive with written notice thereof and thirty (30) days to cure,
or otherwise remedy to the extent possible under direct control of the
Executive, the same. An occurrence of “Cause” as set forth in the preceding
sentence shall be based upon a good faith determination by the Board.
Executive’s Disability shall not constitute Cause as set forth herein. The
determination that a termination is for Cause shall be by the Board in its sole
and exclusive judgment and discretion.
4.6.2    “Change in Control” shall have the meaning set forth in the Amended and
Restated 2006 Equity Incentive Plan.
4.6.3    “Good Reason” shall mean any of the following actions: (i) the
assignment to Executive of any duties or responsibilities that results in a
material diminution in Executive’s function as in effect immediately prior to
the effective date of the Change in Control; provided, however, that it will be
considered a material diminution in Executive’s function if, following a Change
in Control, the Executive is not reporting directly to the Company’s corporate
board of directors (or in the event of a Change in Control where the Company
becomes a subsidiary of another company or


5
        

--------------------------------------------------------------------------------





ceases to exist, the corporate board of directors of the ultimate parent entity
resulting from such Change in Control); (ii) a reduction by the Company in
Executive’s annual base salary as in effect on the effective date of the Change
in Control; provided, however, that Good Reason shall not be deemed to have
occurred in the event of a reduction in Executive’s annual base salary that is
pursuant to a salary reduction program affecting substantially all of the
employees of the Company and that does not adversely affect Executive to a
greater extent than other similarly situated employees; or (iii) a relocation of
Executive’s primary business office to a location more than 50 miles from the
location of Executive’s primary business office as of the effective date of the
Change in Control, except for required travel by Executive on the Company’s
business to an extent substantially consistent with Executive’s business travel
obligations prior to the effective date of the Change in Control. For the
purposes of application of this definition of Good Reason to Section 4.5.3, the
words “as in effect immediately prior to the effective date of the Change in
Control” shall be read to mean as of, or immediately prior to, the date of the
event giving rise to Good Reason. In all events, in order for a termination for
Good Reason to occur, the Executive must provide the Company with written notice
of the condition constituting Good Reason within 90 days of the initial
occurrence of such condition, and allow the Company a 30-day cure period in
which to cure such condition, and the Executive must resign employment within 10
days of the end of such 30-day cure period if the Company does not cure the
condition in such cure period. For clarity, “corporate board of directors” as
used in the definition of Good Reason means the Company’s (or if applicable
ultimate parent entity’s) board of directors as such term is used in Section 141
of the Delaware General Corporation Law, or if the Company (or if applicable
ultimate parent entity) is not a corporation organized under Delaware law, the
most senior governing body of the Company (or if applicable ultimate parent
entity) the majority of which is comprised of non-employee and independent
members and has responsibility and authority for managing the business and
affairs of the Company (or if applicable ultimate parent entity).
4.7    Survival of Certain Sections. Sections 2, 3.4, 3.6 and 4 through 18 of
this Agreement will survive the termination of this Agreement.
4.8    Parachute Payment. If any payment or benefit Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “Parachute
Payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greatest economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting Parachute
Payments is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the manner that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata.
In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount (as determined pursuant to clause (x) in the
preceding paragraph) is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined in accordance with clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.


6
        

--------------------------------------------------------------------------------





Unless Executive and the Company agree on an alternative accounting or law firm,
the accounting firm then engaged by the Company for general tax compliance
purposes shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting, law or consulting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting, law or consulting firm
required to be made hereunder.
The Company shall use commercially reasonable efforts such that the accounting,
law or consulting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within 15 calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company.
4.9    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section l.409A-l (h)
(“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A- 2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections l.409A-l(b)(4),
l.409A-l(b)(5) and 1.409A-l (b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date that is
six months and one day after Executive’s Separation From Service, or (ii) the
date of Executive’s death (such applicable date, the “Specified Employee Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to Executive a lump sum amount equal to the sum of the Severance
Benefit payments that Executive would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.
Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, but in no event more than forty-five days following Separation From
Service, the Release and permits the Release to become effective in accordance
with its terms. Notwithstanding any other payment schedule set forth in this
Agreement, none of the Severance Benefits will be paid or otherwise delivered
prior to the effective date of the Release. Except to the extent


7
        

--------------------------------------------------------------------------------





that payments may be delayed until the Specified Employee Initial Payment Date
pursuant to the preceding paragraph, on the first regular payroll pay day
following the effective date of the Release, the Company will pay Executive the
Severance Benefits Executive would otherwise have received under the Agreement
on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the Severance Benefits being
paid as originally scheduled. All amounts payable under the Agreement will be
subject to standard payroll taxes and deductions.
4.10    Nondisparagement. Executive agrees not to disparage the Company and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations , and the Company agrees to direct its employees, officers,
directors, shareholders and agents not to disparage Executive in any manner
likely to be harmful to Executive reputation or future employment; provided that
Company and Executive may respond accurately and fully to any question, inquiry
or request for information when required by legal process or as part of a
government investigation.
5.    CONFIDENTIAL AND PROPRIETARY INFORMATION.
Executive has already executed, as a condition of Executive’s employment with
the Company, the Company’s standard form of Proprietary Information and
Inventions Agreement (the “PIIA”). The PIIA remains in full force and effect.
6.    ASSIGNMENT AND BINDING EFFECT.
This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.
7.    NOTICES.
All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:
10421 Pacific Center Court, Suite 200
San Diego, CA 92121
Attention: Chairman of the Board
If to Executive:
Hamza Suria


8
        

--------------------------------------------------------------------------------





Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three days after its deposit in the
United States mail as specified above. Either Party may change its address for
notices by giving notice to the other Party in the manner specified in this
Section.
8.    CHOICE OF LAW.
This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California without regard to its conflict of laws
principles.
9.    INTEGRATION.
This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes any and all prior and/or contemporaneous oral and written employment
agreements or arrangements between the Parties.
10.    AMENDMENT.
This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.
11.    WAIVER.
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
12.    SEVERABILITY.
The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.
13.    INTERPRETATION; CONSTRUCTION.
The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.


9
        

--------------------------------------------------------------------------------





14.    REPRESENTATIONS AND WARRANTIES.
Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.
15.    COUNTERPARTS.
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.
16.    ARBITRATION.
To ensure the rapid and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to both the substantive and
procedural provisions of the Federal Arbitration Act in San Diego, California
conducted by the Judicial Arbitration and Mediation Services/Endispute, Inc.
(“JAMS”), or its successors, under the then current rules of JAMS for employment
disputes; provided that the arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. Accordingly, Executive and the Company hereby waive any
right to a jury trial. Both Executive and the Company shall be entitled to all
rights and remedies that either Executive or the Company would be entitled to
pursue in a court of law. The Company shall pay any JAMS filing fee and shall
pay the arbitrator’s fee. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute involving confidential, proprietary or trade secret
information, or intellectual property rights, by Court action instead of
arbitration.
17.    TRADE SECRETS OF OTHERS.
It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.
18.    ADVERTISING WAIVER.
Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of


10
        

--------------------------------------------------------------------------------





services to the Company appear. Executive hereby waives and releases any claim
or right Executive may otherwise have arising out of such use, publication or
distribution.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


11
        

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
below.
ANAPTYSBIO, INC.
By:    /s/Dominic Piscitelli    
Its:    CFO
Dated:    March 1, 2018
EXECUTIVE:
/s/ Hamza Suria    
HAMZA SURIA
Dated: March 1, 2018
[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]






12
        

--------------------------------------------------------------------------------






EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY
In consideration of the payments and other benefits set forth in the Employment
Agreement effective January 26, 2018, to which this form is attached, I, Hamza
Suria, hereby furnish ANAPTYSBIO, INC. (the “Company”), with the following
release and waiver (“Release and Waiver”).
In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), the California Labor Code, and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”): (a)
any rights or claims for indemnification I may have pursuant to the charter or
bylaws of the Company or under applicable law; (b) any rights or claims to
unemployment compensation, funds accrued in my 401k account, or any vested
equity incentives; (c) any rights that are not waivable as a matter of law; or
(d) any claims arising from the breach of this Agreement. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that Section and
any law of any jurisdiction, including New York, of similar effect with respect
to any claims I may have against the Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to


    

--------------------------------------------------------------------------------





executing this Release and Waiver; and (c) if I am age 40 or older at the time
of execution of this release, I have 21 days from the date of termination of my
employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
and (d) if I am age 40 or older at the time of execution of this release, I have
seven days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver and this Release and Waiver shall not be
effective until the seven day revocation period has expired without my having
previously revoked this Release and Waiver.
I agree not to disparage the Company and its officers, directors, employees,
shareholders and/or agents, in any manner likely to be harmful to them or their
business, business reputations or personal reputations; provided that I may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.
Date:    By:        
Hamza Suria




































    
        